DETAILED ACTION
	
Introduction
Claims 1-5, 8, 11, 12, 15-21, 24, 27, 28, 31, and 32 are pending. Claims 6, 7, 9, 10, 13, 14, 22, 23, 25, 26, 29, 30, and 33-40 are cancelled. This Office action is in response to Application 16/968,621 filed on 8/10/2020.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 17, and 19-21 are rejected under 35 U.S.C. 103 because they are unpatentable over Dong (US 2013/0067109) in view of Liu (US 2017/0091615).
Regarding claims 1 and 17, Dong teaches a method performed by a device, comprising: periodically obtaining information corresponding to one or more over-the-top (OTT) data sessions in the data communication system, the information being obtained from one or more of a packet probe, a test terminal, and a network node (A network monitoring system periodically obtains captured data corresponding to each of a plurality of OTT video sessions while the OTT video sessions are active. See par. 36. The network monitoring system obtains the captured data from one or more monitoring sources such as probes, nodes, switches, routers, and/or software agents. See par. 30-31); and generating at least one quality metric associated with the one or 
However, Dong does not teach that the device is in a recurrent neural network implemented in a data communications system. Nonetheless, Liu teaches a system for generating metrics using a recurrent neural network implemented in a data communications system. See par. 9-10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong so that the network management system implements a recurrent neural network because the captured data used to generate the metrics exhibits time-varying patterns, and recurrent neural networks are particularly suited for analyzing data that exhibits time-varying patterns. 
Regarding claims 3 and 19, Dong teaches further comprising: aggregating the at least one quality metric according to defined categories; and identifying a root cause of an issue with one or more OTT data sessions based on the aggregated at least one quality metric (The network monitoring system may aggregate metrics corresponding to a particular network location and use the aggregated metrics to determine a root cause of a failure emanating from the particular network location. See par. 61).
Regarding claims 4 and 20, Dong teaches wherein the information is obtained from two or more sources and further comprising correlating the information received from the two or more sources to a same OTT data session and/or time (The network management system obtains 
Regarding claims 5 and 21, Dong teaches periodically calculating OTT data quality key performance indicators based on the generated at least one quality metric (The generated metrics may be used to calculate quality of experience (QoE) and/or key quality indicators (KQI) for each video session and/or for the network as a whole. See par. 24, 40); and wherein the at least one quality metric comprises a data buffering level and/or data stall time metric (The metrics may include initial buffering times and/or amounts of re-buffering. See par. 41). 
However, Dong does not teach wherein generating the at least one quality metric is based on a junction weight of neurons of the RNN; and wherein the RNN comprises a hidden layer managing feedback representing a previous state of the RNN. Nonetheless, Liu teaches a system for generating metrics using a recurrent neural network which includes a set of neurons that each apply an activation function to a set of weighted input signals, and which includes at least one hidden layer that provides feedback to the input layer of the recurrent neural network. See par. 41, 44-45. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong so that the metrics are generated using a recurrent neural network which includes a set of neurons that each apply an activation function to a set of weighted input signals, and which includes at least one hidden layer that provides feedback to the input layer of the recurrent neural network for the reasons provided above with respect to claim 1. 
Claims 2 and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Dong and Liu, as applied to claims 1 and 17 above, in further view of Scarpelli (US 2012/0254414).
Regarding claims 2 and 18, Dong and Liu do not teach wherein generating the at least one quality metric comprises analyzing a sliding temporal window of the obtained information, wherein the sliding window is temporally moved periodically; and wherein periodically obtaining the information comprises receiving at least some of the information once every second. However, Scarpelli teaches a system for evaluating the performance of a monitored device, whereby the monitored device measures and reports a first metric at a first interval (i.e., every second, every 3 seconds, every minute, etc.), and whereby the system obtains and uses the periodically reported first metric to calculate a second metric at a second interval (i.e., every minute, every hour, etc.). See par. 31, 38.     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong and Liu so that the captured data is reported every second, and so that the network management system generates the metrics at regular time intervals, because doing so allows an administrator to view metrics corresponding to a particular time interval. 
Claims 8 and 24 are rejected under 35 U.S.C. 103 because they are unpatentable over Dong and Liu, as applied to claims 1 and 17 above, in further view of Joseph (US 10,650,432).
Regarding claims 8 and 24, Dong and Liu do not teach further comprising continually training the RNN based on the obtained information. However, Joseph teaches a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong and Liu so that the recurrent neural network is periodically retrained using additional captured data because doing so allows the recurrent neural network to be updated to reflect changes in the captured data that naturally occur over time. 
Claims 11, 16, 27, and 32 are rejected under 35 U.S.C. 103 because they are unpatentable over Dong, Liu, and Sadana (US 2017/0250887).
Regarding claims 11 and 27, Dong teaches a method in an over-the-top (OTT) data communication system, comprising: conducting an ongoing OTT data session with each of a group of available OTT service providers (An OTT video session is conducted with each of a plurality of streaming video servers, each of which may be associated with a different content provider. See par. 35); for each ongoing OTT data session, measuring one or more OTT data quality metrics (Data regarding the quality of each OTT video session is captured. See par. 36); and periodically reporting the one or more OTT data quality metrics for each ongoing OTT data session (The captured data is periodically reported to a network management system. See par. 36).
However, Dong does not teach that the periodic reporting is to a recurrent neural network (RNN) associated with the OTT data communication system. Nonetheless, Liu teaches a system for generating metrics whereby time series data is provided to a recurrent neural network for computing one or more metrics associated with the time series data. See par. 9-10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong so that the periodic reporting of the captured data is performed with respect to a recurrent neural network because the captured data used to generate the metrics exhibits time-varying patterns, and recurrent neural networks are particularly suited for analyzing data that exhibits time-varying patterns. 
In addition, Dong and Liu do not teach that the method is performed by a testing terminal. However, Sadana teaches a system for measuring the performance of a plurality of cloud service providers whereby a device sends probes to each of the cloud service providers to measure the performance of the plurality of cloud service providers. See par. 20-21. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Dong and Liu so that the method is performed by a testing device because doing so allows the system to evaluate the performance of the plurality of streaming video servers from the perspective of a single device. 
Regarding claims 16 and 32, Dong teaches wherein at least one of the one or more OTT data sessions is a video data session (As indicated in the discussion of claim 12, the OTT sessions are OTT video sessions. See par. 35-36).
Claims 12 and 28 are rejected under 35 U.S.C. 103 because they are unpatentable over Dong, Liu, and Sadana, as applied to claims 11 and 27 above, in further view of Vasilyev (US 10,637,715).
Regarding claims 12 and 28, Dong and Liu teach further comprising: maintaining a list of encoding formats used by each of the OTT service providers; and reporting the list of encoding formats to the RNN (Dong teaches that the data that is captured and periodically reported to the network management system for each video session includes data indicating the video streaming 
However, Dong, Liu, and Sadana do not teach maintaining a list of available OTT services providers. Nonetheless, Vasilyev teaches a system for isolating faults in OTT networks whereby the system collects metadata associated with each video session, including an identifier of the content provider of the session. See col. 5, ln. 19-30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong, Liu, and Sadana so that the captured data includes an identifier of the content provider for each video session because doing so allows the captured data to be queried on a per-content provider basis. See Dong, par. 40. 
Claims 15 and 31 are rejected under 35 U.S.C. 103 because they are unpatentable over Dong, Liu, and Sadana, as applied to claims 11 and 27 above, in further view of Procopio (US 2013/0346453).
Regarding claims 15 and 31, Dong teaches further comprising: determining that a new encoding format has been introduced for an OTT data session (A new streaming video protocol that is introduced into a video session would be reflected in the captured data. See par. 36), but Dong, Liu, and Sadana do not teach determining which OTT service provider is implementing the new encoding format; and adding the new encoding format to the list of encoding formats used by the determined OTT service provider. However, Procopio teaches a content system whereby the system maintains list of formats supported by each of a plurality of applications, and whereby the system updates the list of formats supported by a particular application in response to determining that the format is supported by the particular application. See par. 67. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong, Liu, and Sadana so that the system determines a content provider associated with a new video streaming protocol and updates a list of video streaming protocols supported by the content provider because doing so allows the system to track the streaming video protocols supported by each content provider.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459